Citation Nr: 1111635	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  09-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for renal failure with dialysis and fistula port. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for heart disease, including coronary artery disease (CAD) and ischemic heart disease. 

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for prostate cancer. 

4.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for removal of the gallbladder.

5.  Entitlement to service connection for diabetes, to include as due to herbicide exposure. 

6.  Entitlement to service connection for hypertension, to include as due to herbicide exposure. 
7.  Entitlement to service connection for skin cancer, to include squamous cell carcinoma and basal cell carcinoma due to herbicide exposure. 

8.  Entitlement to service connection for residuals of head trauma. 

9.  Entitlement to service connection for a fissure of the left arm, to include as secondary to renal failure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In February 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Entitlement to service connection for renal failure, heart disease, prostate cancer, and removal of the Veteran's gallbladder was initially denied in an unappealed May 2005 rating decision.  Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Thus, the Board must make an independent determination as to whether new and material evidence has been received to reopen these claims for service connection before reaching the merits of the claims.  


FINDINGS OF FACT

1.  The Veteran's claims for renal failure, heart disease, prostate cancer, and removal of the gallbladder were denied in an unappealed May 2005 rating decision. 

2.  The Veteran was not exposed to herbicides, such as Agent Orange, during active duty service.  

3.  The evidence received since the May 2005 rating decision does not raise a reasonable possibility of substantiating the claims.

4.  Diabetes mellitus was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.  

5.  Hypertension was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.

6.  Skin cancer was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.
7.  Residuals of head trauma were demonstrated years after service and are not etiologically related to a disease or injury in service.

8.  A fissure of the left arm is not etiologically related to active duty service or a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen service connection for renal failure with dialysis and fistula port.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

2.  New and material evidence has not been received to reopen service connection for heart disease, including CAD and ischemic heart disease.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.  New and material evidence has not been received to reopen service connection for prostate cancer.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  New and material evidence has not been received to reopen service connection for removal of the gallbladder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

5.  Diabetes mellitus was neither incurred in nor aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112, 1116; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  Hypertension was neither incurred in nor aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  Skin cancer, to include squamous cell carcinoma and basal cell carcinoma, was neither incurred in nor aggravated by active service, nor may its incurrence or aggravation be presumed.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.

8.  Residuals of head trauma were not incurred or aggravated due to active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

9.  A fissure of the left arm was not incurred or aggravated during service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran was denied service connection for renal failure, heart disease, prostate cancer, and removal of the gallbladder in an unappealed May 2005 rating decision.  The RO found that the evidence of record did not establish a link between the Veteran's claimed disabilities and active duty service. 

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Evidence added to the claims folder since the May 2005 rating decision includes numerous statements from the Veteran contending that his renal failure, heart disease, prostate cancer, and removal of the gallbladder were caused by exposure to herbicides during his active duty service in Thailand.  While the Veteran's statements are new as they raise a theory of entitlement that was not addressed in the May 2005 rating decision, the Board finds that they are not material as they do not raise a reasonable possibility of substantiating the claim.  

In multiple letters to VA, the Veteran has stated that he served as radar and radio repairmen while on temporary duty assignment in Thailand.  He asserts that while in Thailand, he was exposed to herbicides as it was used to clear vegetation.  The Veteran has also alleged exposure to herbicides while flying over the Republic of Vietnam and repairing aircraft that flew mission in Vietnam.   

The evidence does not establish the Veteran's exposure to herbicides during his service in Thailand.  VA has developed new procedures, replacing the former process outlined in VA's Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(n), to determine whether a Veteran was exposed to herbicides in Vietnam and vicinities other than Vietnam, such as Thailand.  In accordance with the new procedures, a copy of a VA Compensation and Pension (C&P) Memorandum was placed in the Veteran's claims folder.  This memorandum outlines the Department of Defense's (DoD's) findings regarding the use of herbicides in Thailand and indicates that only limited testing of tactical herbicides was performed in Thailand during the period between April 2 and September 8, 1964.  While service personnel records indicate that the Veteran did serve on a temporary duty assignment to Thailand during this period, the C&P memorandum also states that tactical herbicides were not stored or used at anytime in Thailand and the limited testing took place in an area not near U.S. military installations.  Additionally, while commercial herbicides were sporadically utilized on allied military instillations in Thailand, the Veteran's military occupational specialty (MOS) is not one associated with the base perimeter and possible herbicide exposure.  Finally, the C&P memorandum states that there is no presumption for "secondary exposure" such as that claimed by the Veteran associated with his repair of aircraft used to fly combat missions in Vietnam.  

VA has also undertaken other efforts to confirm the Veteran's exposure to herbicides during active duty service.  A November 2008 response from the National Personnel Records Center (NPRC) indicates that they were unable to verify the Veteran's exposure to herbicides.  A similar report was received from the Defense Personnel Records Information Retrieval System (DPRIS) in July 2009 noting there was no documentation of herbicide use at the Thai Air Force base where the Veteran served.  

The credibility of the Veteran's reports regarding his claimed exposure to herbicides is presumed for the purposes of determining whether such statements are new and material evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, while the Veteran is also competent to report that certain events occurred during his active duty service, such as his witnessing the spraying of defoliants around the perimeter of his military base in Thailand, there is no evidence that he possesses the necessary expertise to determine that the substances he saw sprayed in Thailand contained the chemical compounds known as Agent Orange and dioxin.  The Board therefore finds that the evidence, including the contents of the C&P memorandum and the findings from the NPRC and DPRIS, shows that the Veteran did not have in-service exposure to herbicides.

As the Veteran was not exposed to herbicides during active duty service, his statements linking the claimed renal failure, heart disease, prostate cancer, and removal of the gallbladder to herbicide exposure do not raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claims for service connection is not warranted.  




Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus, hypertension, and malignant tumors are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 


Diabetes Mellitus, Hypertension, and Skin Cancer

The Veteran contends that he incurred diabetes mellitus, hypertension, and skin cancer (to include squamous cell carcinoma and basal cell carcinoma) as a result of herbicide exposure during active duty service.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  
Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii) (2010).  

Service connection is possible for diabetes mellitus on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 as a disease associated with exposure to certain herbicide agents.  The evidence must establish that that the Veteran stepped foot in Vietnam for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  In this case, the evidence does not establish, and the Veteran does not contend,  that he ever set foot in Vietnam.  Service personnel records are negative for evidence that the Veteran was ever present in Vietnam, and the Veteran specifically testified during the February 2011 hearing that he did not serve in Vietnam.  The Board therefore finds that Veteran did not serve in any capacity in Vietnam, and service connection on the basis of presumptions afforded herbicide exposed veterans is not warranted.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Although service connection is not warranted for diabetes mellitus on a presumptive basis as a disease associated with exposure to herbicide agents, the claimed diabetes, hypertension, and skin cancer are also subject to presumptive service connection as chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  The record is clear, however, that these disabilities were initially identified many years after service.  The Veteran testified in February 2011 that he was diagnosed with diabetes mellitus in 2007 and had no symptoms of the condition during service.  An October 2008 Agent Orange examination at the Columbia VA Medical Center (VAMC) also documents a history of diabetes since 2007.  With respect to hypertension, the Veteran testified that he was first diagnosed with the condition in 1972, seven years after service, and private treatment records show consistent diagnoses of the condition beginning in December 1992.  Similarly, the Veteran underwent regular excisions of nodules from his face, scalp, and chest that were diagnosed as squamous cell carcinoma and basal cell carcinoma since January 1999, more than 30 years after his separation from service.  

Service records are also entirely negative for findings of the claimed disabilities.  The Veteran did have several cysts removed from his head and chest during service, but the cysts were benign and service connection is already in effect for residuals associated with these in-service procedures.  Furthermore, although the Veteran testified in February 2011 that he had elevated blood pressure during service, there are no findings of raised blood pressure in the service records and the Veteran's blood pressure was normal at the July 1965 examination for separation from active duty.  The separation examination report also documents negative blood sugar findings.  As there are no showings of diabetes, hypertension, or skin cancer in service or to a compensable degree in the year after service, presumptive service connection for these conditions as chronic diseases is not warranted.

The United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, the Board must consider whether service connection is warranted for the claimed disabilities as directly related to the Veteran's active duty service in Thailand.  However, as discussed above, the Board has determined that the evidence does not establish that the Veteran was exposed to herbicides during active duty service.  As the Veteran was not exposed to herbicides, service connection based on such exposure is not possible.  

In sum, there is no competent evidence linking the Veteran's diabetes mellitus, hypertension, and skin cancer to a disease or injury in service, and as discussed above, the earliest evidence of the disease was many years after the Veteran's separation from active duty.  In addition, the evidence has established that the Veteran was not exposed to herbicides during active duty service.  The weight of the evidence is therefore against the claims for service connection and they must be denied. 


Head Trauma and Fissure of the Left Arm

The Veteran also contends that service connection is warranted for residuals of head trauma and a fissure of the left arm.  Service records are negative for evidence of head trauma or a left arm fissure, and the Veteran's head and upper extremities were normal at the July 1965 examination for separation.  There is also no evidence of these disabilities until many years after service.  In fact, the Veteran testified in February 2011 that his head trauma was caused in 2005, 40 years after his separation from active duty, when he fell in his garage and hit his head resulting in a subdural hematoma.  He also testified that his left arm fissure was incurred to treat his kidney disabilities.  Private treatment records confirm that the Veteran had a left arm arteriovenous (AV) fistula placed in March 2004 to treat his end stage renal disease.  

The record therefore establishes the presence of current disabilities, but there is no evidence of head trauma or a left arm fissure during active duty service.  Furthermore, the record is negative for any evidence of a nexus between the Veteran's claimed disabilities and service.  The Veteran has not alleged such a link and none of the competent evidence of record establishes these disabilities were incurred or aggravated by active duty service.  

Finally, the Board notes that while the record establishes the Veteran's left arm fistula was placed to treat end stage renal disease, as discussed above, service connection is not warranted for the Veteran's renal failure.  Therefore, service connection is not possible on a secondary basis.  See 38 C.F.R. § 3.310 (2010). 

As two of the three elements necessary for service connection are not established, the Board must conclude that the preponderance of the evidence is against the claims, and they must be denied. 38 U.S.C.A. § 5107(b) (West 2002).
Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2008 letters.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the November 2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Court of Appeals for Veterans Claims (Court) has held that, in claims to reopen, the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In a November 2008 VCAA letter, the Veteran was provided notice of the criteria necessary for reopening his previously denied claims.  In addition, he was informed of the reason for the prior denials of service connection in the RO's May 2005 rating decision.  VA has therefore substantially fulfilled its specific duties to notify with regard the veteran's claims to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has obtained records of treatment reported by the Veteran, including service treatment records, records of federal treatment including VA and Social Security Administration (SSA) records, and private medical records.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded VA examinations or medical opinions in response to his claims but has determined that no such examinations or opinions are required.  VA has no duty to obtain a medical examination or opinion regarding the claims to reopen service connection because new and material evidence has not been received to reopen the claims.  38 C.F.R. § 3.159(c)(4)(iii) (2010).  With respect to the original claims for service connection, the record is wholly negative for competent evidence of an association between the claimed disabilities and the Veteran's active duty service.  Therefore, VA examinations are not required by the duty to assist.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  





ORDER

New and material evidence not having been submitted, reopening of the claim for entitlement to service connection for renal failure with dialysis and fistula port is denied. 

New and material evidence not having been submitted, reopening of the claim for entitlement to service connection for heart disease, including CAD and ischemic heart disease, is denied. 

New and material evidence not having been submitted, reopening of the claim for entitlement to service connection for prostate cancer is denied. 

New and material evidence not having been submitted, reopening of the claim for entitlement to service connection for removal of the gallbladder is denied.

Entitlement to service connection for diabetes, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for hypertension, to include as due to herbicide exposure, is denied. 

Entitlement to service connection for skin cancer, to include squamous cell carcinoma and basal cell carcinoma due to herbicide exposure, is denied. 

Entitlement to service connection for residuals of head trauma is denied. 

Entitlement to service connection for a fissure of the left arm, to include as due to renal failure, is denied. 


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


